Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding at least claims 1, 10, and 19, the limitation “check valve” is unclear.  It is not clear what is encompassed by “check valve” as the term appears to be in name only as no structural limitations (i.e ball/spring) are present.  In addition to the absence of structural limitations in the claims, paragraphs [0014-0015] of Applicant’s disclosure recites that; 
[0014] “In one embodiment, check valve 160 is a ball spring check valve 160.  Although a ball spring check valve is shown, it should be appreciated that check valve 160 could be another type of valve such as an intelligent quick switch (IQs) such as a stepper motor adjustable valve, an electronic valve, a gate valve, or the like……………”  and
[0015] “In one embodiment, the check valve 160 is a valve that either allows air flow in both directions……”
	It is generally understood in the art that a check valve is generally of the two position, ball and spring type, and are unidirectional. However, Applicant’s disclosure is that the check valve in the claims can also be a different type of valve. The other types of valves (at the least gate valve) disclosed as appropriate alternatives are not check valves. Since Applicant’s disclosure appears to refer to the “check 
	Regarding claims 4, 13, and 19, the limitations “allows a flow of said working fluid through said flow path from said second fluid chamber to said first fluid chamber when said check valve is closed” and “allowing said first air chamber to receive air from said second air chamber even when it is closed” are not understood.  It is not clear how fluid flow can happen if the path is blocked via a closed valve.  It appears that the claim intends to describe a ball and spring check valve wherein a threshold pressure would cause the valve to open and allow fluid flow.  However, said threshold or flow requirement are not inherent in describing the valve as open or closed.  At least in claims 3 and 12, the limitation “closed” has been defined as the check valve stopping flow between the first and second chambers.   At least in claim 19, the limitation “closed” has been defined as the first and second air chambers to be fluidly isolated. It has been interpreted that if fluid between two chambers through a valve is present, the valve has to be at least in a partial open position.       
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s) 1-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Taylor et al. (US- 20170182917).
	Regarding claim 1, Taylor et al. discloses a first fluid chamber (111); a second fluid chamber (106) in fluid communication with said first fluid chamber via a flow path (115); a check valve (120) provided in said flow path to control a flow of a working fluid between said first fluid chamber and said second fluid chamber; and an actuator (paragraph 19, actuator, and at least gate knob of 120 and/or lever 310 (paragraph 50, not visible), and/or electromechanical means when automatic or semi active control is used) to control said check valve (paragraphs 49).
	Regarding claim 2, Taylor et al. discloses wherein said check valve (120) allows said working fluid to flow through said flow path (115) between second fluid chamber and said first fluid chamber when said check valve is opened (paragraph 46, open/closed position of 120).
Regarding claim 3, Taylor et al. discloses wherein said check valve (120) stops a flow of said working fluid through said flow path from said first fluid chamber to said second fluid chamber when said check valve is closed (paragraph 46, open/closed position of 120).
Regarding claim 4 (as best understood), Taylor et al. discloses wherein said check valve allows a flow of said working fluid through said flow path from said second fluid chamber to said first fluid chamber when said check valve is closed (paragraph 22 at least in determining and executing a switching load for a switching valve).
Regarding claim 5, Taylor et al. discloses wherein said check valve is an active valve (paragraph 49, electromechanical means when automatic or semi active control is used).
Regarding claim 6, Taylor et al. discloses a manually adjustable feature external to said shock assembly and coupled with said actuator (at least gate knob of 120 and/or lever 310), said manually adjustable feature to manually adjust said actuator such that an available volume of said first fluid 
Regarding claim 7, Taylor et al. discloses a manually adjustable feature external to said shock assembly and coupled with said actuator, said manually adjustable feature able to manually adjust said actuator, while a vehicle (paragraph 18 at least a land vehicle) utilizing said shock assembly is in operation (paragraph 18 at least while seat or suspension system is in use), such that an available volume of said first fluid chamber is modifiable to provide different damping characteristics for said shock assembly (paragraphs 17-19, at least the control of flowrate between first and second chambers in order to provide damping) .
Regarding claim 8, Taylor et al. discloses an automatic adjustment feature coupled with said actuator, said automatic adjustment feature to automatically adjust said actuator such that an available volume of said first fluid chamber is modifiable to provide different damping characteristics for said shock assembly (paragraph 19, automatic control of valve and paragraph 49, during automatic control of the valve 120).
Regarding claim 9, Taylor et al. discloses an automatic adjustment feature coupled with said actuator, said automatic adjustment feature to automatically adjust said actuator, while a vehicle utilizing said shock assembly is in operation (paragraph 18 at least while seat or suspension system is in use), such that an available volume of said first fluid chamber is modifiable to provide different damping characteristics for said shock assembly (paragraphs 17-19, at least the control of flowrate between first and second chambers in order to provide damping) .
Regarding claim 10, Taylor et al. discloses a first air (paragraph 17, fluid may comprise at least one of air, nitrogen or another suitable compressible fluid) chamber (111); a second air chamber (106) in fluid communication with said first air chamber via a flow path (115); a check valve (120) provided in said flow path to control a flow of air between said first air chamber and said second air chamber; and 
Regarding claim 11, Taylor et al. discloses wherein said check valve (120) allows said air to flow through said flow path (115) between second air chamber and said first air chamber when said check valve is opened (paragraph 46, open/closed position of 120).
Regarding claim 12, Taylor et al. discloses wherein said check valve (120) stops a flow of said air through said flow path from said first air chamber to said second air chamber when said check valve is closed (paragraph 46, open/closed position of 120).
Regarding claim 13 (as best understood), Taylor et al. discloses wherein said check valve allows a flow of said air through said flow path from said second air chamber to said first air chamber when said check valve is closed (paragraph 22 at least in determining and executing a switching load foir a switching valve).
Regarding claim 14, Taylor et al. discloses wherein said check valve is an active valve (paragraph 49, electromechanical means when automatic or semi active control is used).
Regarding claim 15, Taylor et al. discloses a manually adjustable feature external to said shock assembly and coupled with said actuator (at least gate knob of 120 and/or lever 310), said manually adjustable feature to manually adjust said actuator such that an available volume of air for said first air chamber is modified to provide different damping characteristics for said shock assembly (paragraph 17 and paragraph 49 at least wherein when 120 is closed, the available volume for 106 is reduced).
Regarding claim 16, Taylor et al. discloses a manually adjustable feature external to said shock assembly and coupled with said actuator, said manually adjustable feature able to manually adjust said actuator, while a vehicle (paragraph 18 at least a land vehicle) utilizing said shock assembly is in operation (paragraph 18 at least while seat or suspension system is in use), such that an available 
Regarding claim 17, Taylor et al. discloses Taylor et al. discloses an automatic adjustment feature coupled with said actuator, said automatic adjustment feature to automatically adjust said actuator such that an available volume of air for said first air chamber is modifiable to provide different damping characteristics for said shock assembly (paragraph 19, automatic control of valve and paragraph 49, during automatic control of the valve 120).
Regarding claim 18, Taylor et al. discloses an automatic adjustment feature coupled with said actuator, said automatic adjustment feature to automatically adjust said actuator, while a vehicle utilizing said shock assembly is in operation (paragraph 18 at least while seat or suspension system is in use), such that an available volume of air for said first air chamber is modifiable to provide different damping characteristics for said shock assembly (paragraphs 17-19, at least the control of flowrate between first and second chambers in order to provide damping) .
Regarding claim 19, Taylor et al. discloses a first air (paragraph 17, fluid may comprise at least one of air, nitrogen or another suitable compressible fluid) chamber (111); a second air chamber (106) in fluid communication with said first air chamber via a flow path (115); and a check valve (120) provided in said flow path (115) to control a flow of air between said first air chamber (111) and said second air chamber (106), said check valve allows said second air chamber to be fluidly coupled with said first air chamber when it is opened (paragraph 46, open/closed position of 120)., said check valve fluidly isolating said second air chamber from receiving additional air from said first air chamber when it is closed (paragraph 46, open/closed position of 120)., said check valve allowing said first air chamber to receive air from said second air chamber even when it is closed (paragraph 22 at least in determining and executing a switching load for a switching valve); and an actuator (paragraph 19) to control said 
Regarding claim 20, Taylor et al. discloses said actuator is further to modify an available volume of air for said first air chamber to provide different damping characteristics for said air shock assembly while a vehicle utilizing said shock air assembly is in operation (paragraph 18 at least while seat or suspension system is in use).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259.  The examiner can normally be reached on 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/J.K.H/              Examiner, Art Unit 3657                

/Robert A. Siconolfi/               Supervisory Patent Examiner, Art Unit 3657